Citation Nr: 0023700	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for above the left knee 
amputation on a secondary basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

A hearing before a member of the Board sitting at the RO in 
August 1999.

In a November 1999 decision the Board found that the claim 
for service connection for above the left knee amputation on 
a secondary basis was well grounded.  In addition, the Board 
remanded the issue to the RO for additional development to 
include a VA examination of the above the left knee 
amputation.  


REMAND

Because the claim of entitlement to service connection for 
above the left knee amputation is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In a November 1999, the Board remanded this case to the RO 
for additional development to include a VA examination in 
order to determine whether the amputation above the left knee 
was causally related to aggravated by the service connected 
residuals of the gunshot wounds to the medial and posterior 
aspect of the left thigh and calf.  

The requested examination was conducted in January.  
Following the examination 
The examiner indicated that he could not say with any 
reasonable certainty what, if any, the service-connected 
gunshot wounds played in compromising the outcome of the 
veteran.  The examiner indicated that the veteran has severe 
peripheral vascular disease.  The examiner commented that 
whether this claim had any basis in fact, he felt that it was 
a judgment best made by a vascular surgeon.  The Board 
concurs.

Accordingly, the case is REMANDED thew RO for the following 
development:

1.  The claims folder should be referred 
to a VA vascular specialist in order to 
determine whether it is as likely as not 
that the above the left knee amputation 
was causally related to or aggravated by 
the service-connected residuals of 
gunshot wounds of the medial and 
posterior aspects of the left thigh and 
left calf.  If aggravated, the examiner 
is requested, to the extent possible, to 
specify the degree of aggravation.  Allen 
v. Brown, 7 Vet.App. 439, 448 (1995).  If 
the specialist requires a current 
examination or any additional testing 
they should be accomplished.  The 
examiner should provide a rationale for 
all conclusions reached.


Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




